Order entered October 17, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01215-CV

                      IN RE TEXAS HEALTH RESOURCES, Relator

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 15-02252

                                           ORDER
       Before the Court is relator’s October 17, 2016 unopposed motion to abate original

proceeding. We GRANT the motion and ABATE this original proceeding for ten days from the

date of this order. We ORDER relator to file a status report and a motion seeking either

reinstatement, continued abatement, or dismissal on or before October 27, 2016. If relator fails

to file a status report and motion by that date, the Court will lift the abatement and may dismiss

the original proceeding.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE